UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6580



ROSS K. BRAZELL,

                                              Petitioner - Appellant,

          versus


GARY MAYNARD, Director, SCDC; CHARLES CONDON,
Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-02-503-20-4BH)


Submitted:   October 1, 2003                 Decided:   March 22, 2004



Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ross K. Brazell, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ross K. Brazell seeks to appeal the district court’s

order adopting a magistrate judge’s recommendation and denying

relief on his petition filed under 28 U.S.C. § 2254 (2000).         An

appeal may not be taken to this court from the final order in a

habeas corpus proceeding in which the detention complained of

arises out of process issued by a state court unless a circuit

justice or judge issues a certificate of appealability.       28 U.S.C.

§ 2253(c)(1) (2000).   “A certificate of appealability may issue .

. . only if the applicant has made a substantial showing of a

constitutional   right.”      28   U.S.C.   §   2253(c)(2).   We   have

independently reviewed the record and conclude that Brazell has not

made such a showing.   See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). Accordingly, we deny Brazell’s motion for a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                              DISMISSED




                                   - 2 -